Name: 90/480/EEC: Commission Decision of 24 September 1990 accepting undertakings given by certain exporters in connection with the anti-dumping proceeding concerning imports of tungsten carbide and fused tungsten carbide originating in the People's Republic of China and terminating the investigation with regard to the exporters in question
 Type: Decision
 Subject Matter: nan
 Date Published: 1990-09-27

 Avis juridique important|31990D048090/480/EEC: Commission Decision of 24 September 1990 accepting undertakings given by certain exporters in connection with the anti-dumping proceeding concerning imports of tungsten carbide and fused tungsten carbide originating in the People's Republic of China and terminating the investigation with regard to the exporters in question Official Journal L 264 , 27/09/1990 P. 0059 - 0060*****COMMISSION DECISION of 24 September 1990 accepting undertakings given by certain exporters in connection with the anti-dumping proceeding concerning imports of tungsten carbide and fused tungsten carbide originating in the People's Republic of China and terminating the investigation with regard to the exporters in question (90/480/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2423/88 of 11 July 1988 on protection against dumped or subsidized imports from countries not members of the European Economic Community (1), and in particular Article 10 thereof, After consultations within the Advisory Committee as provided for by Regulation (EEC) No 2423/88, Whereas: A. PROVISIONAL MEASURES (1) Commission Regulation (EEC) No 763/90 (2), imposed a provisional anti-dumping duty on imports of tungsten carbide and fused tungsten carbide originating in the People's Republic of China. The duty was extended for a period of not more than two months by Council Regulation (EEC) No 2127/90 (3). B. SUBSEQUENT PROCEEDING (2) After imposition of the provisional anti-dumping duty, the China Chamber of Commerce of Metals, Minerals and Chemicals Importers, hereinafter referred to as the 'China Chamber of Commerce', acting on behalf of two Chinese exporters, the China National Non-Ferrous Metals Import and Export Corporation (CNIEC) and the China National Metals and Minerals Import and Export Corporation (Minmetals), requested and was granted a hearing. C. IMPOSITION OF A DEFINITIVE DUTY (3) Following the imposition of provisional measures, the Commission pursued its investigation into the dumping and consequent injury. On the basis of its conclusions, the Council adopted Regulation (EEC) No 2737/90 (4) of 24 September 1990 imposing a definitive anti-dumping duty on imports of tungsten carbide and fused tungsten carbide originating in the People's Republic of China and definitively collecting the provisional anti-dumping duty imposed on these imports. D. UNDERTAKINGS (4) The China Chamber of Commerce was notified of the results of the investigation. Two Chinese companies which exported the products in question, CNIEC and Minmetals, then offered to give undertakings in accordance with Article 10 of Regulation (EEC) No 2423/88. (5) The effect of these undertakings would be to increase export prices by an amount that, without exceeding the dumping margins established, would be sufficient to eliminate the injury to the Community industry. The Commission believes that, administratively, it will be possible to check that these undertakings are carried out. In view of this, the Commission considers that the undertakings offered are acceptable and that the investigation concerning the exporters in question may be closed without imposition of an anti-dumping duty. (6) Should these undertakings not be complied with or be withdrawn by the exporters concerned, the Commission could, in accordance with Article 10 (6) of Regulation (EEC) No 2423/88, immediately impose a provisional duty on the basis of the results and conclusions of the investigation set out in Regulation (EEC) No 2737/90. Subsequently, a definitive duty could also be imposed by the Council on the basis of information gathered in this investigation. (7) When the Advisory Committee was consulted on the acceptance of the undertakings offered, two Member States raised objections. Therefore, in accordance with Articles 10 (1) and 9 (1) of Regulation (EEC) No 2423/88, the Commission sent a report to the Council on the results of the consultations and a proposal that the proceeding be terminated. As the Council has not decided otherwise within one month, the present Decision should be adopted, HAS DECIDED AS FOLLOWS: Article 1 The undertakings offered by: - China National Non-Ferrous Metals Import and Export Corporation (CNIEC) and - China National Metals and Minerals Import and Export Corporation (Minmetals) in connection with the anti-dumping proceeding concerning imports of tungsten carbide and fused tungsten carbide falling within CN code 2849 90 30 originating in the People's Republic of China are hereby accepted. Article 2 The investigation in connection with the anti-dumping proceeding referred to in Article 1 is hereby terminated in respect of China Non-Ferrous Metals Import and Export Corporation (CNIEC) and China National Metals and Minerals Import and Export Corporation (Minmetals). Done at Brussels, 24 September 1990. For the Commission Jean DONDELINGER Member of the Commission (1) OJ No L 209, 2. 8. 1988, p. 1. (2) OJ No L 83, 30. 3. 1990, p. 36. (3) OJ No L 195, 26. 7. 1990, p. 2. (4) See page 7 of this Official Journal.